101 N.J. Super. 403 (1968)
244 A.2d 513
ORADELL VILLAGE, ESQUIRE ESTATES, INC., POVERSHON CONSTRUCTION CO., INC., SOUTHFIELD HOMES, INC., BROOKLAWN GARDENS INC., NEW JERSEY CORPORATIONS, AND RICHARD GEIGER AND WILSON KAPLAN, t/a WAYNE VILLAGE, PLAINTIFFS-APPELLANTS,
v.
TOWNSHIP OF WAYNE, A MUNICIPAL CORPORATION, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued June 3, 1968.
Decided June 17, 1968.
Before Judges SULLIVAN, FOLEY and LEONARD.
Mr. Oscar R. Wilensky argued the cause for appellants (Messrs Cole & Geany, attorneys).
Mr. Jerome A. Vogel argued the cause for respondent (Mr. Salvatore J. Ruggiero, attorney).
*404 PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Mountain reported at 98 N.J. Super. 8 (Ch. Div. 1967).
On this appeal, in addition to the argument that the separate classification of multi-tenant dwellings for rate making purposes as embodied in the amended ordinance is arbitrary, discriminatory and unreasonable, plaintiffs contend that the rates imposed by the amended ordinance were discriminatory as to them inasmuch as they were charged a greater amount per gallon for allowable gallonage than the rate imposed upon an owner of a single dwelling. This issue was not raised by the complaint, nor presented to Judge Mountain, and consequently was not decided by him. We therefore do not pass upon it.
Affirmed.